     NA’IL BENJAMIN (SBN 240354)
1    ALLYSSA VILLANUEVA (SBN 312935)
     BENJAMIN LAW GROUP, P.C.
2    1290 B Street, Suite 314
     Hayward, CA 94541
3    Telephone: (510) 897-6697
4    Facsimile: (415) 349-3334
     nbenjamin@benjaminlawgroup.com
5    Attorneys for Plaintiff ABDUL BENJAMIN

6
7                                 UNITED STATES DISTRICT COURT

8                              NORTHERN DISTRICT OF CALIFORNIA

9
10   ABDUL BENJAMIN,                                 )   Case No. 4:17-cv-06118-KAW
                                                     )
11          Plaintiff(s),                            )   [PROPOSED] ORDER GRANTING
            vs.                                      )   PLAINTIFF’S REQUEST TO DISMISS
12
                                                     )   ACTION WITH PREJUDICE
13   WILINE NETWORKS, INC., and                      )   PURSUANT TO THE COURT’S ORDER
     DOES 1-50, inclusive,                           )   APRIL 4, 2019 ORDER
14                                                   )
            Defendant(s).                            )
15
                                                     )
16                                                   )
                                                     )
17                                                   )
18
19          The Court hereby dismisses this entire action with prejudice pursuant to Plaintiff’s
20   Dismissal request as directed by this Court’s April 4, 2019 Order.
21
22   IT IS SO ORDERED.
23
24
25
       Dated:     5/24/19                      By:
26
27
28


     [PROPOSED] Dismissal Order                              Case No. 4:17-cv-06118-KAW
